Citation Nr: 0616313	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  98-09 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for headaches, claimed 
as an undiagnosed illness resulting from service in the 
Persian Gulf War.

2. Entitlement to an initial disability rating higher than 20 
percent for residuals of brachial artery pass surgery on the 
right arm.

3. Entitlement to an initial compensable disability rating 
for a scar of the right thigh, status post vein graft for 
artery bypass surgery.

4. Entitlement to a compensable disability rating for scars 
on the left leg, status post vein graft for artery bypass 
surgery.

5. Entitlement to a compensable disability rating for a right 
arm scar, status post cardiac catheterization with bypass of 
the right brachial artery.

(The issue of entitlement to induction into a vocational 
rehabilitation program prior to June 1, 1998 is addressed in 
a separate decision.)
REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in December 1997, April 2002, 
and September 2005, of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In the December 
1997 rating decision, the RO denied service connection for 
headaches; in the April 2002 rating decision, the RO granted 
service connection for residuals of brachial artery bypass 
surgery on the right arm and a scar of the right thigh, and 
assigned initial ratings of 20 percent and zero percent 
respectively; in September 2005, the RO denied the claims for 
increase for the scars on the left leg and the right arm 
scar. 

In April 2001, the Board remanded the case to afford the 
veteran a hearing before the RO's Decision Review Officer, 
and the hearing was subsequently held in July 2001.  In June 
2004, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  Transcripts of the 
hearings are in the file. 

In December 2004, the Board remanded the case for further 
procedural and evidentiary development.  Except for the claim 
for increase for the residuals of a brachial artery bypass 
procedure, the requested development has been substantially 
completed, nothing further is needed to ensure compliance 
with the Board's remand directives.  Stegall v. West, 11 Vet. 
App. 268 (1998). 

In the December 2004 remand, the Board stated that the 
veteran had perfected an appeal of the April 2002 rating 
decision, but incorrectly stated that the issues included the 
claims for increase for scars of the right arm and left leg.  
However the subsequent development of these claims by the RO 
to include a rating of the scars and the issuance of a 
supplemental statement of the case and the veteran's filing 
of a timely notice of disagreement and substantive appeal, 
although out of order, confers jurisdiction to the Board.

The issue of an initial rating for residuals of brachial 
artery bypass surgery is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. The veteran served in Southwest Asia in from October 1990 
to April 1991. 

2. Headaches have been attributed to a known clinical 
diagnosis and are not otherwise related to service. 

3. The scar on the right thigh measures approximately 52 
square centimeters and is not manifested by any objective 
findings of pain or tenderness or underlying tissue damage, 
and does not cause any functional limitation.

4. The scars on the left leg measure approximately 13 square 
centimeters and 41 square centimeters and are not manifested 
by any objective findings of pain or tenderness or underlying 
tissue damage, and do not cause any functional limitation.

5. The right arm scar measures approximately 27 square 
centimeters and 10 square centimeters and is not manifested 
by any objective findings of pain or tenderness or underlying 
tissue damage, and do not cause any functional limitation.




CONCLUSIONS OF LAW

1. Headaches to include as due to an undiagnosed illness were 
not incurred in or aggravated by service. 38 U.S.C.A. §§ 
1110, 1117, 1118, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2005).

2. The criteria for an initial compensable rating for a scar 
of the right thigh have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805 (2001 & 2005).

3. The criteria for a compensable rating for scars of the 
left leg have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b), 4.7, 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804, 7805 (2001 & 2005).

4. The criteria for a compensable rating for right arm scar 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.7, 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805 (2001 & 2005).

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information  and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 

In Dingess v. Nicholson, 19 Vet.App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  The five elements are: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

Duty to Notify

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C. 
section 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

The RO provided the veteran post-adjudication VCAA notice by 
letters in February 2003 and December 2004.  The veteran was 
notified of the evidence needed to substantiate the claim of 
service connection, namely, evidence of current disability, 
evidence of an injury or disease, or event in service, 
causing injury or disease, and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  The veteran was also informed of the type 
of evidence needed to substantiate the claims for increase, 
namely, that the service-connected disabilities had gotten 
worse.  The veteran was told that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtaining private medical records on his behalf.  The 
veteran was also told to submit any evidence in his 
possession. 

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini at 18 Vet. 
App. 112 (38 C.F.R. § 3.159 notice).

As the VCAA notices came after the initial adjudications, the 
timing of the notices did not comply with the requirement 
that the notice must precede the adjudication.  However the 
action of the RO described above cured the procedural defect 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, and to address the issues at a hearing.  And after 
the last VCAA notice in December 2004, the RO essentially 
readjudicated the claims and issued a supplemental statement 
of the case, addressing the additional evidence, in September 
2005.  For these reasons, the veteran has not been prejudiced 
by late timing of the VCAA notices.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No.05-7157 
(Fed. Cir. Apr. 5, 2006).

Although the VCAA notices do not include the criteria for 
rating headaches or the effective date provisions for service 
connection and for claims for increase, since the Board makes 
no decision on the rating for headaches or the effective 
dates for service connection and for claims for increase, any 
defect with respect to the notice required under Dingess at 
19 Vet. App. 473 has not prejudiced the veteran's claims.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As no outstanding records have been 
identified, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible, and no 
further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist under the VCAA.  38 C.F.R. § 3.159.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Headaches

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306. 



If there is no evidence of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support the claim. 38 C.F.R. § 
3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent. Savage v. Gober, 10 Vet. App. 488, 495-498 (1997). 

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
September 30, 2011, and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1).

Signs or symptoms that may be manifestations of undiagnosed 
illness include headaches. 38 C.F.R. § 3.317(b).

The term "Persian Gulf veteran" means a veteran who served on 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War. 38 C.F.R. § 3.317(d)(1). The 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations. 
38 C.F.R. § 3.317(d)(2).

The veteran's DD-214 shows that he served in Southwest Asia 
from October 13, 1990 to April 8, 1991, during the period 
statutorily designated as the Persian Gulf War, and he is a 
"Persian Gulf veteran" within the meaning of the law.  
38 U.S.C.A. § 101(33).  

The service medical records show that in April 1988 the 
veteran complained of occasional non-throbbing headaches and 
dizziness.  In April 1990, minor recurring headaches were 
noted.  In September 1991, it was noted he was having 
intermittent severe headaches.  On examination in October 
1991 for a Medical Board for an unrelated condition, the 
veteran reported a history of frequent or severe headaches on 
an October 1991 report of medical history.  There was no 
finding or diagnosis of headaches. 

After service, VA records show that in May 1993 the veteran 
complained of a headache after he had changed medication for 
control of hypertension.  In March 1995 on a Persian Gulf 
Registry examination, the veteran complained of recurring 
headaches about three to four a week, which he had noted more 
of after serving in the Persian Gulf.  There was no finding 
or diagnosis of headaches.  In April 1995, it was noted that 
the veteran's headaches seemed to be migraine.  In September 
1995, the veteran complained almost daily of headaches.  
There was no finding or diagnosis of headaches.  On VA 
psychiatric examination in August 1997, the veteran 
complained of strong headaches for which he was taking 
Ibuprofen and other medication.  The diagnostic impression 
was tension headaches. 

In June 2004, the veteran testified that his headaches 
started in March 1990. 

On a VA examination in July 2005, the veteran dated the onset 
of his headaches to service in the Persian Gulf in 1990.  The 
examiner found that the veteran's current headaches were not 
likely related to the documented headaches in service, 
because his headaches had never been a major problem or 
interfered with his duty assignments.  The impression was 
that the veteran currently appeared to have frequent 
headaches of very short duration with very little disability, 
which did not coincide with any information in the service 
medical records about the infrequent headaches he had while 
in the Persian Gulf area.  

Headaches are not listed on the problem list of VA records 
from 2001 to 2005. 



Analysis 

The veteran seeks service connection for headaches, which he 
contends are due to an undiagnosed illness resulting from his 
service in the Persian Gulf War.

Regarding service connection on a direct basis, the service 
medical records show that the veteran complained of 
occasional or intermittent headaches before and after his 
service in the Persian Gulf region; however, there was no 
objective finding or diagnosis of headaches, including on 
examination for a Medical Board for an unrelated condition, 
even after the veteran gave a history of headaches. 

After service, in 1995, about the time of his Persian Gulf 
Registry examination, VA documented several complaints of 
headaches, but there was no objective finding or diagnosis, 
except for a notation that the headaches seemed to be 
migraine.  In August 1997, the veteran's headaches were 
described as tension headaches, and on VA examination in July 
2005, the examiner no objective evidence of chronic 
disability due to headaches. 

On the basis of this evidence, the intermittent or occasional 
headaches shown in service were not indicative of a chronic 
disability, that is, by a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time of service as 
no such condition was objectively  identified during service.  
As for continuity of symptomatology, there is no such 
continuity in the period from 1991 to 1995, immediately 
following service, which opposes rather than supports 
continuity of symptomatology.  

On the evidence of record, and for the reasons expressed 
above, the Board concludes that the preponderance of the 
evidence is against the claim that the headaches are related 
to service on a direct basis.  

Regarding service connection for headaches as an undiagnosed 
illness, the medical evidence of record attributes headaches 
to a known clinical diagnosis, that is, migraine or tension 
headaches, or there are no objective indications of a 
qualifying chronic disease, as the VA examiner in 2005 did 
not find that the current headaches were related to the 
headache complaints in service.  Moreover, the examiner found 
no objective evidence of chronic disability due to headaches.

For these reasons, the presumption of service connection due 
to an undiagnosed illness does not apply. 38 C.F.R. § 
3.317(a)(1).

Although the veteran has argued that his headaches are due to 
an undiagnosed illness as a result of his Gulf War service, 
this is not a matter for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Board has considered the veteran's 
lay assertions, the assertions do not outweigh the medical 
evidence of record, which shows either a medical diagnosis 
for headaches or an opinion that there is no relation between 
the veteran's current headaches and the complaints of 
headaches in service. 

As the preponderance of the evidence is against the claim of 
service connection, the benefit-of- the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).  


Increased Ratings 

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In a claim for a rating increase after the initial award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  In such a case, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 
C.F.R. § 4.2 (2005). 

Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

During the pendency of this appeal, effective August 30, 
2002, the laws and regulations governing the rating of scars 
were amended.  67 Fed. Reg. 49,590 (July 31, 2002).  In the 
April 2003 statement of the case, the veteran was provided 
the revised or current criteria.  Accordingly, the Board will 
consider both the old and current criteria. VAOPGCPREC 3-
2000. 

The scars on his legs and right arm are currently evaluated 
under 38 C.F.R. § 4.118, Diagnostic Code 7805, which rates 
scars based on limitation of function of affected part.  The 
Board will consider whether the veteran can receive higher 
ratings under this diagnostic code, or separate or higher 
ratings under other potentially applicable diagnostic codes, 
applying the old and current criteria.

Right Thigh 

The RO originally granted service connection for a scar on 
the right medial aspect of the right thigh and right leg 
below the knee in April 2002 and assigned a noncompensable 
rating under Diagnostic Code 7805. 

In statements and testimony, the veteran has stated that the 
scar causes swelling and discomfort.  

Criteria prior to August 30, 2002

Prior to August 30, 2002, under Diagnostic Code (DC) 7805, a 
scar was rated on limitation of function of the affected 
part.  The criteria for a 10 percent rating for limitation of 
function of the thigh were extension was limited to 5 degrees 
or flexion was limited to 45 degrees.  Diagnostic Codes 5251 
and 5252. 

Upon review, the medical evidence shows that there is no 
functional limitation of the right thigh, resulting from the 
scar. VA records show that in August 2001 the veteran denied 
increased lower extremity pain.  Examination revealed that 
the right thigh incision site was without erythema or 
induration and sensation was intact throughout.  In September 
2001, a staple was removed from the right leg at the vein 
harvest site with no complaints.  In January 2002, it was 
noted that the veteran was able to exercise without problems.  
In April 2002, the veteran denied lower extremity edema.  In 
July 2002, it was noted that the veteran exercised four times 
a week.  In March 2005, there was no edema and no weakness.  
On VA examination in July 2005, there were no current 
symptoms and no limitation of function associated with the 
right thigh scar.  Based on these medical findings, a 
compensable rating under the old Diagnostic Code 7805 was not 
warranted. 

Other applicable diagnostic codes included DC 7803, which 
provided a 10 percent rating for a scar that was superficial, 
poorly nourished, with repeated ulceration.  On VA 
examination in July 2005, there was no underlying soft tissue 
damage.  The examiner noted that the scar was more or less 
vertical and therefore was subjected to lateral stresses, 
which tended to make it wider.  He found this to be normal 
and represented healthy healing as expected.  He further 
found no abnormal adherence, ulceration or breakdown of the 
skin, elevation or depression of the scar, or underlying 
tissue loss.  This evidence does not warrant a compensable 
rating under the old Diagnostic Code 7803.

Another applicable diagnostic code, DC 7804, provided a 10 
percent rating for a scar that was superficial, tender, and 
painful on objective demonstration.  Although the veteran 
testified that that the scar was sometimes tender to touch, 
none of the medical evidence demonstrates a tender and 
painful scar.  In July 2005, the VA examiner found the scar 
on the right thigh to be normal, non-tender, and represented 
by healthy healing.  This evidence does not warrant a 
compensable rating under the old Diagnostic Code 7804.

Based on the medical evidence of record, the veteran is not 
entitled to an initial compensable rating for the right thigh 
scar under DCs 7803, 7804, and 7805 in effect prior to August 
30, 2002.



Current Criteria 

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under 38 C.F.R. § 4.118, Diagnostic 
Codes 7801 to 7805. 

The current Diagnostic Code 7805 was not revised as a result 
of the amended regulation.  Therefore, as previously 
discussed, the veteran is not entitled to a compensable 
rating under the current Diagnostic Code 7805. 

Other applicable diagnostic codes include DC 7801, which 
provides a 10 percent rating for a deep scar, one that is 
associated with underlying soft tissue damage, or one that 
causes limitation of motion.  As noted, however, a July 2005 
VA examination report shows the scar on the right thigh had 
no underlying soft tissue damage.  Moreover, there are no 
findings that the right thigh scar causes limitation of 
motion under DCs 5251 or 5252 that were not revised in August 
2002.

Other applicable diagnostic codes include DC 7802, which 
provides a 10 percent rating for a scar that is superficial 
and does not cause limited motion, but covers an area of 144 
square inches (929 square centimeters) or greater.  A 
superficial scar is one not associated with underlying soft 
tissue damage.   On VA examination in July 2005, the scar was 
26 cm. in width from six to eight mm. and it had a 2-cm curve 
at the top in the groin and at the bottom near the knee.  The 
examiner's findings roughly correlate to a 52 square cm. scar 
on the right thigh and leg.  This does not approximate the 
criteria for a compensable rating under the current 
Diagnostic Code 7802.

Under Diagnostic Code 7803, a 10 percent rating is assigned 
for a scar that is superficial and unstable.  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  None of the medical evidence 
of record, however, shows that the right thigh scar is 
unstable.  As previously discussed, the July 2005 VA 
examination report showed no ulceration or breakdown of the 
skin.  

Under Diagnostic Code 7804, a 10 percent rating is assigned 
for a scar that is superficial and painful on examination.  
None of the medical evidence shows any pain associated with 
the right thigh scar.  As mentioned, the veteran indicated 
that he had some tenderness to his right thigh scar, but on 
VA examination in July 2005, the VA examiner found that the 
right thigh scar was normal, non-tender, and represented by 
healthy healing.

Based on the medical evidence of record, the veteran is not 
entitled to an initial compensable rating for the right thigh 
scar under the current DCs 7801, 7802, 7803, 7804, and 7805. 

As this is an initial rating, the Board had considered 
"staged ratings", but there are no findings to support a 
compensable rating during the appeal period.  

As the preponderance of the evidence is against the claim for 
a compensable rating for left leg scars, the benefit-of-the-
doubt standard of proof does not apply. 38 U.S.C.A. 
§ 5107(b).

Left Leg

The RO originally granted service connection for scars on the 
left leg in June 1992, assigning a noncompensable rating 
under Diagnostic Code 7805. 

In statements and testimony, the veteran has stated that the 
scars cause swelling and discomfort.  

Criteria prior to August 30, 2002

Prior to August 30, 2002, under Diagnostic Code (DC) 7805, 
scars were rated on limitation of function of the affected 
part.  The criteria for a 10 percent rating for limitation of 
function of the leg were flexion limited to 60 degrees or 
extension 
limited to 45 degrees.  Diagnostic Codes 5260 and 5261. 

Upon review, the medical evidence does not show that the 
veteran is functionally limited as a result of the scars on 
the left leg.  VA medical records dated in August 2001 show 
well-healed scars of the left lower extremity along the path 
of the saphenous vein.  There was no cyanosis, clubbing, 
edema, rashes, erythema, or induration.  The veteran denied 
increased lower extremity pain and was without complaints 
other than soreness.  An October 2001 VA medical record shows 
complaints of occasional upper left thigh discomfort.  A 
January 2002 VA outpatient note indicates that the veteran 
was able to exercise without problems.  In April 2002, a VA 
medical record shows the veteran denied lower extremity 
edema.  A July 2002 VA medical record notes that the veteran 
exercised four times a week.  A March 2005 VA medical record 
shows no edema to the extremities and equal deep tendon 
reflexes bilaterally with no weakness.  A July 2005 VA 
examination report shows no current symptoms and no 
limitation of function by left leg scars.  

While the veteran testified about swelling, this was not 
objectively demonstrated.  Based on the above findings, a 
compensable rating under the old Diagnostic Code 7805 was not 
warranted. 

Other applicable diagnostic codes included DC 7803, which 
provided a 10 percent rating for a scar that was superficial, 
poorly nourished, with repeated ulceration.  On VA 
examination in July 2005, there was no underlying soft tissue 
damage.  The examiner noted that the scar was more or less 
vertical and therefore was subjected to lateral stresses, 
which tended to make it wider.  He found this to be normal 
and represented healthy healing as expected.  He further 
found no abnormal adherence, ulceration or breakdown of the 
skin, elevation or depression of the scar, or underlying 
tissue loss.  This evidence does not warrant a compensable 
rating under the old Diagnostic Code 7803.

Another applicable diagnostic code, DC 7804,  provided a 10 
percent rating for a scar that was superficial, tender, and 
painful on objective demonstration.  Although the veteran 
testified that that the scar was sometimes tender to touch, 
none of the medical evidence demonstrates a tender and 
painful scar.  In July 2005, the VA examiner found the scar 
on the right thigh to be normal, non-tender, and represented 
by healthy healing. This evidence does not warrant a 
compensable rating under the old Diagnostic Code 7804.

Based on the medical evidence of record, the veteran is not 
entitled to a compensable rating for the left leg scars under 
DCs 7803, 7804, and 7805 in effect prior to August 30, 2002.

Current Criteria 

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under 38 C.F.R. § 4.118, Diagnostic 
Codes 7801 to 7805. 

The current Diagnostic Code 7805 was not revised as a result 
of the amended regulation.  Therefore, as previously 
discussed, the veteran is not entitled to a compensable 
rating under the current Diagnostic Code 7805. 

Other applicable diagnostic codes include DC 7801, which 
provides a 10 percent rating for a deep scar, one that is 
associated with underlying soft tissue damage, or one that 
causes limitation of motion.  As noted on VA examination in 
July 2005, there was no underlying soft tissue damage.  
Moreover, there are no findings that the scars of the left 
leg caused limitation of motion under DCs 5260 or 5261 that 
were not revised in August 2002.  This evidence does not 
warrant a compensable rating under the current Diagnostic 
Code 7801.

Other applicable diagnostic codes include DC 7802, which 
provides a 10 percent rating for a scar that is superficial 
and does not cause limited motion, but covers an area of 144 
square inches (929 square centimeters) or greater.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  On VA examination in July 2005, there was a 
long scar, 26 cm x 4 to 5 mm, on the left upper medial thigh 
from the groin to the low medial thigh area.  On the medial 
side of the left leg from the knee to the ankle, there was a 
long scar 34 cm in length, varying in width from 8 to 12 mm.  
The examiner reported that the findings roughly correlate to 
a 13 square cm scar on the upper left leg and a 41 square cm 
scar on the lower left leg.  The findings do not approximate 
the criteria for a compensable rating under the current 
Diagnostic Code 7802.

Under the current Diagnostic Code 7803, a 10 percent rating 
is assigned for a scar that is superficial and unstable.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  None of the medical 
evidence of record, however, shows that the scars of the left 
leg are unstable.  As previously discussed, the July 2005 VA 
examination report showed no ulceration or breakdown of the 
skin.  This evidence does not warrant a compensable rating 
under the current Diagnostic Code 7803.

Under Diagnostic Code 7804, a 10 percent rating is assigned 
for a scar that is superficial and painful on examination.  
None of the medical evidence shows any pain associated with 
the left leg scars.  As mentioned, the veteran indicated that 
he had some tenderness, but on VA examination in July 2005, 
the VA examiner found that the left leg scars were normal, 
non-tender, and represented by healthy healing.

Based on the medical evidence of record, the veteran is not 
entitled to a compensable rating for the left leg scars under 
the current DCs 7801, 7802, 7803, 7804, and 7805.

As the preponderance of the evidence is against the claim for 
a compensable rating for left leg scars, the benefit-of-the-
doubt standard of proof does not apply. 38 U.S.C.A. 
§ 5107(b). 

Right Arm

The RO originally granted service connection for scars on the 
left leg in June 1992, assigning a noncompensable rating 
under Diagnostic Code 7805. 

In statements and testimony, the veteran has stated that the 
scars cause swelling and discomfort.  


Criteria prior to August 30, 2002

Prior to August 30, 2002, under Diagnostic Code (DC) 7805, 
scars were rated on limitation of function of the affected 
part.  The criteria for a compensable rating for limitation 
of the arm are limitation of the arm at shoulder level.  
Diagnostic Code 5201. 

The medical evidence does not show that the veteran is 
functionally limited as a result of the scars on his right 
arm.  A September 2001 VA medical record shows the veteran 
had no complaints after removal of staple from right arm.  An 
October 2001 VA medical record shows complaints of occasional 
right arm discomfort.  A March 2002 VA examination report 
shows that the surgical scars on the right forearm over the 
elbow area were nontender.  In January 2002, a VA outpatient 
note indicates that the veteran was able to exercise without 
problems.  A July 2002 VA medical record notes that the 
veteran stated that he felt great and that his right arm was 
doing well.  He also noted that he exercised four times a 
week.  A December 2002 VA surgical progress note shows the 
veteran reported no symptoms and stated that his arm function 
was "o.k."  A March 2005 VA medical record shows no edema 
to the extremities or weakness.  A July 2005 VA examination 
report shows no current symptoms and no limitation of 
function associated with the right arm scars.  While the 
veteran testified about swelling, this has not been 
objectively demonstrated.  Based on the above medical 
findings, a compensable rating under old Diagnostic Code 7805 
is not warranted. 

Other applicable diagnostic codes included DC 7803, which 
provided a 10 percent rating for a scar that was superficial, 
poorly nourished, with repeated ulceration.  A September 2001 
VA medical record notes some drainage from the right arm 
incision cite.  However, in October 2001, the right arm 
incision was well-healed.  A July 2005 VA examination report 
shows that the scars on the right arm had no underlying soft 
tissue damage.  The examiner noted that the scars were more 
or less vertical and therefore were subjected to lateral 
stresses, which tended to make them wider.  He found this to 
be normal and represented healthy healing as expected.  He 
further found no abnormal adherence, ulceration or breakdown 
of the skin, elevation or depression of the scar, or 
underlying tissue loss.  This evidence does not warrant a 
compensable rating under the old Diagnostic Code 7803.

Another applicable diagnostic code, DC 7804, provided a 10 
percent rating for a scar that was superficial, tender, and 
painful on objective demonstration.  Although the veteran 
testified that that the scar was sometimes tender to touch, 
none of the medical evidence demonstrates a tender and 
painful scar.  In July 2005, the VA examiner found the scar 
on the right thigh to be normal, non-tender, and represented 
by healthy healing.  This evidence does not warrant a 
compensable rating under the old Diagnostic Code 7804.

For these reasons, the veteran is not entitled to a 
compensable rating for the right arm scar under DCs 7803, 
7804, and 7805 in effect prior to August 30, 2002.

Current Criteria 

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under 38 C.F.R. § 4.118, Diagnostic 
Codes 7801 to 7805. 

The current Diagnostic Code 7805 was not revised as a result 
of the amended regulation.  Therefore, as previously 
discussed, the veteran is not entitled to a compensable 
rating under the current Diagnostic Code 7805. 

Other applicable diagnostic codes include DC 7801, which 
provides a 10 percent rating for a deep scar, one that is 
associated with underlying soft tissue damage, or one that 
causes limitation of motion.  As noted, however, a July 2005 
VA examination report shows the scar on the right arm had no 
underlying soft tissue damage.  Moreover, there are no 
findings that the right arm scar causes limitation of motion.  
The criteria for a compensable rating under the current 
Diagnostic Code 7801 have not been met. 

Other applicable diagnostic codes include DC 7802, which 
provides a 10 percent rating for a scar that is superficial 
and does not cause limited motion, but covers an area of 144 
square inches (929 square centimeters) or greater.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  On VA examination in July 2005, there was a 
long scar, 19 cm in length and 6 to 8 mm in width,  on the 
right arm from the axilla to the elbow.  The examiner noted 
that the scar extended in a lazy-S pattern over the 
antecubital fossa and ended in a sunburst where the scars 
were wider, as much as 1.4 cm.  There was a diagonal limb of 
the long scar, extending from the axial to the elbow and then 
across the antecubital fossa down into the right forearm.  
The diagonal limb was 6 cm in length; then another distal to 
that was an additional 6 cm in length on the volar surface of 
the right forearm going towards the radial side.  The width 
was 6 to 8 mm.  The examiner's findings roughly correlate to 
a 27 square cm scar and a 10 square cm scar on the right arm.  
The findings do not approximate the criteria for a 
compensable rating under the current Diagnostic Code 7802. 

Under the current Diagnostic Code 7803, a 10 percent rating 
is assigned for a scar that is superficial and unstable.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  None of the medical 
evidence of record, however, shows that the right arm scar is 
unstable.  As previously discussed, the July 2005 VA 
examination report showed no ulceration or breakdown of the 
skin.  This evidence does not warrant a compensable rating 
under the current Diagnostic Code 7803. 

Another applicable diagnostic code, DC 7804, provides a 10 
percent rating for a scar that is superficial and painful on 
objective demonstration.  Although the veteran testified that 
that the scar was sometimes tender to touch, none of the 
medical evidence demonstrates a painful scar.  In July 2005, 
the VA examiner found the scar on the right arm to be normal, 
non-tender, and represented by healthy healing.  This 
evidence does not warrant a compensable rating under the 
current Diagnostic Code 7804. 

Based on the medical evidence of record, the veteran is not 
entitled to a compensable rating for the right arm scar under 
the current DCs 7801, 7802, 7803, 7804, and 7805.

As the preponderance of the evidence is against the claim for 
a compensable rating for left leg scars, the benefit-of-the-
doubt standard of proof does not apply. 38 U.S.C.A. 
§ 5107(b). 



ORDER

Service connection for headaches, claimed as an undiagnosed 
illness resulting from service in the Persian Gulf War, is 
denied. 

An initial compensable disability rating for a scar of the 
right thigh, status post vein graft for artery bypass 
surgery, is denied.

A compensable disability rating for scars on the left leg, 
status post vein graft for artery bypass surgery, is denied.

A compensable disability rating for a right arm scar, status 
post cardiac catheterization with bypass of the right 
brachial artery, is denied.


REMAND

In December 2004, the Board remanded the issue of an initial 
rating higher than 20 percent for post-operative residuals of 
a brachial artery bypass so that the veteran could be 
afforded a VA examination.  The requested examination was 
conducted in July 2005; however, the examiner did not provide 
a numerical value for the brachial index, which is the 
relevant criterion for rating the disability under Diagnostic 
Code 7114.  For this reason, the examination was inadequate 
for rating purposes. 

Accordingly, the case is REMANDED for the following action:

1. Ensure that all notice obligations are 
satisfied in accordance with 38 U.S.C.A. 
§§ 5103, and 5103A. Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2. Schedule the veteran for a VA 
examination to assess the severity of the 
post-operative residuals of the brachial 
artery bypass in the right arm.  
Specifically, the examiner should 
determine the brachial index by Doppler 
study, which is the ratio of the systolic 
blood pressure at the ankle divided by 
the simultaneous brachial artery systolic 
blood pressure.  The normal index is 1.0 
or greater.  The examiner is also asked 
to describe any trophic changes (thin 
skin, absence of hair, or dystrophic 
nails). 

3. After the above is completed, 
adjudicate the claim.  If the benefit 
sought remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, 38 U.S.C. §§ 5109B, 
7112.


____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


